Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 1 of 41 PageID #: 202




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and                            )
JANSSEN BIOTECH, INC.,                           )
                                                 )
                        Plaintiffs,              )
                                                 )
            v.                                   ) C.A. No. 20-403 (CFC)
                                                 )
SUN PHARMA GLOBAL FZE, SUN                       )
PHARMACEUTICAL INDUSTRIES LTD.,                  )
ZYDUS WORLDWIDE DMCC, CADILA                     )
HEALTHCARE LIMITED, SANDOZ INC.,                 )
LEK PHARMACEUTICALS D.D.,                        )
ALVOGEN PINE BROOK, LLC and                      )
NATCO PHARMA LTD.,                               )
                                                 )
                        Defendants.              )

            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Pharmacyclics LLC (“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”),

(collectively, “Plaintiffs”), by their undersigned attorneys, bring this action against Defendants

Sun Pharma Global FZE and Sun Pharmaceutical Industries Ltd. (collectively, “Sun”), Zydus

Worldwide DMCC (“Zydus Worldwide”) and Cadila Healthcare Limited (“Cadila”)

(collectively, “Zydus”), Sandoz Inc. and Lek Pharmaceuticals D.D. (“Lek”) (collectively,

“Sandoz”), and Alvogen Pine Brook, LLC (“Alvogen”) and Natco Pharma Ltd. (“Natco”)

(collectively, “Alvogen-Natco”) (Sun, Zydus, Sandoz and Alvogen-Natco collectively are

“defendants”) and hereby allege as follows:

                                      NATURE OF THE ACTION

       1.        This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., arises from Sun’s, Zydus’s, Sandoz’s, and Alvogen-Natco’s

submissions to the United States Food and Drug Administration (“FDA”) of Abbreviated New

Drug Applications (“ANDAs”), and amendments thereto, seeking approval to market generic
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 2 of 41 PageID #: 203




versions of Plaintiffs’ highly successful pharmaceutical product IMBRUVICA®, prior to the

expiration of a patent listed in the Approved Drug Products with Therapeutic Equivalence

Evaluations (an FDA publication commonly known as the “Orange Book”) for IMBRUVICA®.

Sun has submitted amendments to ANDA No. 211319 (“Sun’s ANDA”) which, together with

Sun’s ANDA, seek approval to market a generic version of IMBRUVICA®, prior to the

expiration of U.S. Patent No. 10,478,439 (“the ’439 Patent”). Zydus has submitted amendments

to ANDA No. 211344 (“Zydus’s ANDA”) which, together with Zydus’s ANDA, seek approval

to market a generic version of IMBRUVICA®, prior to the expiration of the ’439 Patent. Sandoz

has submitted amendments to ANDA No. 211267 (“Sandoz’s ANDA”) which, together with

Sandoz’s ANDA, seek approval to market a generic version of IMBRUVICA®, prior to the

expiration of the ’439 Patent and U.S. Patent No. 10,463,668 (“the ’668 Patent”). Alvogen-

Natco has submitted amendments to ANDA No. 212763 (“Alvogen’s ANDA”) which, together

with Alvogen’s ANDA, seek approval to market a generic version of IMBRUVICA®, prior to the

expiration of the ’439 Patent.

                                 THE RELATED LITIGATION

       2.      This is a civil action for infringement of the ’439 and ’668 Patents.

       3.      Other patent infringement actions relating to Sun’s ANDA, Zydus’s ANDA,

Sandoz’s ANDA or Alvogen’s ANDA and/or IMBRUVICA® are pending in this judicial district

between Plaintiffs and the defendants: Pharmacyclics LLC et al. v. Zydus Worldwide DMCC et

al., Civil Action No. 20-560; Pharmacyclics LLC et al. v. Alvogen Pine Brook LLC et al., Civil

Action No. 19-434-CFC (the “Tablet Action”); and Pharmacyclics LLC et al. v. Sun Pharma

Global FZE et al., Civil Action No. 18-192-CFC (the “Consolidated Capsule Action”), which

includes Pharmacyclics LLC et al. v. Sun Pharma Global FZE., Civil Action No. 18-237-CFC;



                                                 2
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 3 of 41 PageID #: 204




Pharmacyclics LLC et al. v. Sun Pharma Global FZE et al., Civil Action No. 18-1543-CFC;

Pharmacyclics LLC et al. v. Cipla Ltd., Civil Action No. 18-247-CFC; Pharmacyclics LLC et al.

v. Zydus Worldwide DMCC et al., Civil Action No. 18-275-CFC; and Pharmacyclics LLC et al.

v. Zydus Worldwide DMCC et al., Civil Action No. 19-143-CFC, each of which also arises from

the submission of one or more ANDAs seeking approval to market a generic version of

IMBRUVICA®.

                                        IMBRUVICA®

       4.      IMBRUVICA® (ibrutinib) is a ground-breaking drug which covalently binds to a

protein called Bruton’s tyrosine kinase (“BTK”), thereby irreversibly inhibiting BTK’s activity.

       5.      BTK is a key signaling molecule in the pathway that leads to B-cell growth and

maturation following activation of the B-cell receptor. Abnormalities in the B-cell receptor

signaling pathway can lead to uncontrolled cell growth and cause cancers of the blood and bone

marrow. IMBRUVICA® is the first FDA-approved BTK inhibitor.

       6.      Pharmacyclics invested hundreds of millions of dollars in the development of

IMBRUVICA®. Pharmacyclics partnered with Janssen to bring this revolutionary drug to

patients across the United States and throughout the world. Janssen, recognizing the potential of

the compound, invested hundreds of millions of dollars in the clinical development and

commercialization of IMBRUVICA®.

       7.      Initial clinical trials using IMBRUVICA® to treat mantle cell lymphoma (“MCL”)

showed that patients taking IMBRUVICA® had an observed response rate of 68%. These results

led FDA to grant accelerated approval to IMBRUVICA® for the treatment of MCL in patients

who had received at least one prior therapy through the new Breakthrough Therapy Designation

pathway, a process that allows the FDA to grant priority review to drug candidates if preliminary




                                                3
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 4 of 41 PageID #: 205




clinical trials indicate that the therapy may offer substantial treatment advantages over existing

options for patients with serious or life-threatening diseases. IMBRUVICA® was one of the first

drugs ever to receive FDA approval via the Breakthrough Therapy Designation.

         8.    IMBRUVICA® has received three additional Breakthrough Therapy Designations

for three additional indications: Waldenström’s macroglobulinemia; chronic lymphocytic

leukemia (“CLL”) or small lymphocytic lymphoma (“SLL”) with a deletion of the short arm of

chromosome 17 (del 17p); and chronic graft-versus-host-disease (“cGVHD”). IMBRUVICA® is

also indicated for the treatment of marginal zone lymphoma (“MZL”) in patients who require

systemic therapy and have received at least one prior anti-CD20-based therapy and the treatment

of CLL/SLL. For MZL and cGVHD, IMBRUVICA® represents the first FDA approved

treatment specifically for patients with these disorders.

         9.    IMBRUVICA® has one of the most robust clinical oncology development

programs for a single molecule in the industry, with more than 150 ongoing clinical trials. There

are approximately 30 ongoing company-sponsored trials, 14 of which are in Phase 3, and more

than 100 investigator-sponsored trials and external collaborations that are active around the

world.

         10.   IMBRUVICA® has gained widespread acceptance in the medical community with

approximately 170,000 patients around the world having been treated with IMBRUVICA®. In

2015, IMBRUVICA® was awarded the prestigious Prix Galien Award for Best Pharmaceutical

Agent. The Prix Galien Award is considered the biomedical industry’s highest accolade.

         11.   The ’439 Patent is listed in the Orange Book for IMBRUVICA®.

         12.   The ’668 Patent is listed in the Orange Book for IMBRUVICA®.




                                                  4
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 5 of 41 PageID #: 206




                                        THE PARTIES

         13.   Plaintiff Pharmacyclics LLC is a limited liability company organized and existing

under the laws of the Delaware with its principal place of business at 995 East Arques Avenue,

Sunnyvale, California 94085. Pharmacyclics is a wholly owned subsidiary of AbbVie Inc., a

Delaware corporation with its principal place of business at 1 North Waukegan Road, North

Chicago, Illinois 60064-6400. Pharmacyclics is the assignee and owner of the ’439 and ’668

Patents. Pharmacyclics holds New Drug Application (“NDA”) No. 205552 for IMBRUVICA®.

         14.   Plaintiff Janssen Biotech, Inc. is a corporation organized and existing under the

laws of Pennsylvania, with its principal place of business at 800/850 Ridgeview Drive, Horsham,

Pennsylvania 19044. Janssen is a wholly owned subsidiary of Johnson & Johnson. Janssen is the

exclusive licensee of the Orange Book patents for IMBRUVICA®. Janssen is engaged in the

clinical development and commercialization of IMBRUVICA® and shares in the proceeds from

U.S. sales of IMBRUVICA®.

         15.   On information and belief, Sun Pharma Global FZE is a corporation organized

and existing under the laws of the United Arab Emirates, with a principal place of business at

Office 43 Block Y, Sharjah Airport International Free Zone, P.O. Box 122304, Sharjah, United

Arab Emirates.

         16.   On information and belief, Sun Pharmaceutical Industries Ltd. is a corporation

organized and existing under the laws of India, with a principal place of business at Sun House,

CTS No. 201 B/1, Western Express Highway, Goregaon (East), Mumbai, Maharashtra 400063,

India.

         17.   On information and belief, Sun Pharma Global FZE is a wholly owned subsidiary

of Sun Pharmaceutical Industries Ltd.




                                               5
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 6 of 41 PageID #: 207




       18.     On information and belief, Sun Pharma Global FZE acts at the direction, and for

the benefit, of Sun Pharmaceutical Industries Ltd., and is controlled and/or dominated by Sun

Pharmaceutical Industries Ltd.

       19.     On further information and belief, Sun Pharmaceutical Industries Ltd. and Sun

Pharma Global FZE collaborate with respect to the development, regulatory approval, marketing,

sale, and/or distribution of pharmaceutical products. On further information and belief, Sun

Pharmaceutical Industries Ltd. and Sun Pharma Global FZE are agents of one another and/or

operate in concert as integrated parts of the same business group, and enter into agreements with

each other that are nearer than arm’s length.

       20.     On information and belief, Sun caused the amendment to Sun’s ANDA to be

submitted to FDA and seeks FDA approval of Sun’s ANDA.

       21.     On information and belief, Sun Pharmaceutical Industries Ltd. holds Drug Master

File (“DMF”) No. 31547 for ibrutinib.

       22.     On information and belief, Sun Pharmaceutical Industries Ltd. and Sun Pharma

Global FZE acted collaboratively in the preparation, submission and amendment of Sun’s

ANDA and DMF No. 31547 and continue to act collaboratively in pursuing FDA approval of

Sun’s ANDA and seeking to market the proposed generic ibrutinib capsules described in Sun’s

ANDA (“Sun’s ANDA Product”).

       23.     On information and belief, Sun intends to commercially manufacture, market,

offer for sale, and sell Sun’s ANDA Product throughout the United States, including in the State

of Delaware, in the event FDA approves Sun’s ANDA.

       24.     On information and belief, Sun Pharma Global FZE and Sun Pharmaceutical

Industries Ltd. rely on material assistance from one another to market, distribute, offer for sale,




                                                6
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 7 of 41 PageID #: 208




and/or sell generic drugs in the U.S. market, including in the State of Delaware. On information

and belief, Sun Pharma Global FZE and Sun Pharmaceutical Industries Ltd. intend to act

collaboratively to commercially manufacture, market, distribute, offer for sale, and/or sell Sun’s

ANDA Product, in the event FDA approves Sun’s ANDA.

       25.     On information and belief, Zydus Worldwide is a company organized and existing

under the laws of the United Arab Emirates, with a principal place of business at Armada Tower

2, P2, Cluster P, 9 Floor, Office 908, Al Thanyah 5, Hadaeq Mohammed Bin Rashid, Dubai,

United Arab Emirates.

       26.     On information and belief, Cadila is a corporation organized and existing under

the laws of the Republic of India, with a principal place of business at Zydus Tower, Satellite

Cross Roads, Ahmedabad-380015, Gujarat, India.

       27.     On information and belief, Zydus Worldwide acts at the direction, and for the

benefit, of Cadila, and is controlled and/or dominated by Cadila.

       28.     On information and belief, Zydus Worldwide and Cadila collaborate with respect

to the development, regulatory approval, marketing, sale, and/or distribution of pharmaceutical

products. On further information and belief, Zydus Worldwide and Cadila are agents of one

another and/or operate in concert as integrated parts of the same business group, and enter into

agreements with each other that are nearer than arm’s length.

       29.     On information and belief, Zydus caused the amendment to Zydus’s ANDA to be

submitted to FDA and seeks FDA approval of Zydus’s ANDA.

       30.     On information and belief, Zydus Worldwide and Cadila acted collaboratively in

the preparation, submission, and amendment of Zydus’s ANDA and continue to act




                                                7
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 8 of 41 PageID #: 209




collaboratively in pursuing FDA approval of Zydus’s ANDA and seeking to market the proposed

generic ibrutinib capsules described in Zydus’s ANDA (“Zydus’s ANDA Product”).

       31.     On information and belief, Zydus intends to commercially manufacture, market,

offer for sale, and sell Zydus’s ANDA Product throughout the United States, including in the

State of Delaware, in the event FDA approves Zydus’s ANDA.

       32.     On information and belief, Zydus Worldwide and Cadila rely on material

assistance from one another to market, distribute, offer for sale, and/or sell generic drugs in the

U.S. market, including in the State of Delaware. On information and belief, Zydus Worldwide

and Cadila intend to act collaboratively to commercially manufacture, market, distribute, offer

for sale, and/or sell Zydus’s ANDA Product, in the event FDA approves Zydus’s ANDA.

       33.     On information and belief, Defendant Sandoz Inc. is a corporation organized and

existing under the laws of the State of Colorado, with a principal place of business at

100 College Road West, Princeton, New Jersey 08540.

       34.     On information and belief, Defendant Lek Pharmaceuticals d.d. is a corporation

existing under the laws of Slovenia, having its principal place of business at Verovškova 57,

1526 Ljubljana, Slovenia.

       35.     On further information and belief, Sandoz Inc., and Lek collaborate with respect

to the development, regulatory approval, marketing, sale, and/or distribution of drug substances

and pharmaceutical products. On further information and belief, Sandoz Inc., and Lek are agents

of one another and/or operate in concert as integrated parts of the same business group, and enter

into agreements with each other that are nearer than arm’s length.

       36.     On information and belief, Sandoz caused the amendment to Sandoz’s ANDA to

be submitted to FDA and seeks FDA approval of Sandoz’s ANDA.




                                                8
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 9 of 41 PageID #: 210




       37.    On information and belief, Sandoz Inc. and Lek acted collaboratively in the

preparation, and submission of Sandoz’s ANDA and continue to act collaboratively in pursuing

FDA approval of Sandoz’s ANDA and seeking to market the proposed generic ibrutinib capsules

described in Sandoz’s ANDA (“Sandoz’s ANDA Product”).

       38.    On information and belief, Sandoz intends to commercially manufacture, market,

offer for sale, and sell Sandoz’s ANDA Product throughout the United States, including in the

State of Delaware, in the event FDA approves Sandoz’s ANDA.

       39.    On information and belief, Sandoz Inc. and Lek rely on material assistance from

one another to market, distribute, offer for sale, and/or sell generic drugs in the U.S. market,

including in the State of Delaware. On information and belief, Sandoz Inc. and Lek intend to act

collaboratively to commercially manufacture, market, distribute, offer for sale, and/or sell

Sandoz’s ANDA Product, in the event FDA approves Sandoz’s ANDA.

       40.    On information and belief, Alvogen is a limited liability company organized and

existing under the laws of Delaware, with a principal place of business at 10 Bloomfield Avenue,

Building B, Pine Brook, New Jersey 07058.

       41.    On information and belief, Natco is a corporation organized and existing under

the laws of the Republic of India, with a principal place of business at NATCO House, Road No.

2, Banjara Hills, Hyderabad – 500 034, India.

       42.    On information and belief, Alvogen and Natco collaborate and/or will collaborate

with respect to the development, regulatory approval, marketing, sale, and/or distribution of the

proposed generic ibrutinib tablets in 140 mg, 280 mg, 420 mg, and 560 mg dosage strengths as

described in Alvogen’s ANDA (“Alvogen’s ANDA Products”).




                                                9
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 10 of 41 PageID #: 211




        43.    On information and belief, Alvogen-Natco caused the amendment to Alvogen’s

ANDA to be submitted to FDA and seeks FDA approval of Alvogen’s ANDA.

        44.    On information and belief, Natco holds Drug Master File (“DMF”) No. 32937 for

ibrutinib.

        45.    On information and belief, Natco will financially benefit in the event FDA

approves the Alvogen-Natco ANDA because Natco is actively involved in the commercial

manufacture, use, and/or sale of Alvogen’s ANDA Products. See id.

        46.    On information and belief, Alvogen-Natco intends to commercially manufacture,

market, offer for sale, and sell Alvogen’s ANDA Products throughout the United States,

including in the State of Delaware, in the event FDA approves Alvogen’s ANDA.

        47.    On information and belief, Alvogen and Natco rely on material assistance from

one another to market, distribute, offer for sale, and/or sell generic drugs in the U.S. market,

including in the State of Delaware. On information and belief, Alvogen and Natco intend to act

collaboratively to commercially manufacture, market, distribute, offer for sale, and/or sell

Alvogen’s ANDA Product, in the event FDA approves Alvogen’s ANDA.

                                JURISDICTION AND VENUE

        48.    This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271.

        49.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338, 2201, and 2202.

        50.    This Court has personal jurisdiction over Sun because, on information and belief,

Sun, inter alia, has continuous and systematic contacts with the State of Delaware, regularly

conducts business in the State of Delaware, either directly or through one or more of its wholly

owned subsidiaries, agents, and/or alter egos, has purposefully availed itself of the privilege of


                                                10
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 11 of 41 PageID #: 212




doing business in the State of Delaware, and intends to sell Sun’s ANDA Product in the State of

Delaware upon approval of Sun’s ANDA.

        51.      On information and belief, Sun is in the business of manufacturing, marketing,

importing, distributing, and selling pharmaceutical drug products, including generic drug

products, either directly or through subsidiaries, agents, and/or alter egos, which Sun

manufactures, distributes, markets and/or sells throughout the United States and in this judicial

district.

        52.      On information and belief, Sun is licensed to sell generic and proprietary

pharmaceutical products in the State of Delaware, either directly or through one or more of its

wholly owned subsidiaries, agents, and/or alter egos.

        53.      Sun has committed, or aided, abetted, contributed to, and/or participated in the

commission of, acts of patent infringement that will lead to foreseeable harm and injury to

Plaintiffs, which manufacture and/or market IMBRUVICA® for sale and use throughout the

United States, including in this judicial district. On information and belief and as indicated by a

letter dated January 28, 2020, sent by Sun Pharma Global FZE to, inter alia, Pharmacyclics and

Janssen pursuant to 21 U.S.C. § 355(j)(2)(B) (“Sun’s Notice Letter”), Sun prepared and filed its

ANDA with the intention of seeking to market the ANDA Product nationwide, including within

this judicial district.

        54.      On information and belief, Sun plans to sell its ANDA Product in the State of

Delaware, list its ANDA Product on the State of Delaware’s prescription drug formulary, and

seek Medicaid reimbursements for sales of its ANDA Product in the State of Delaware, either

directly or through one or more of its wholly owned subsidiaries, agents, and/or alter egos.




                                                11
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 12 of 41 PageID #: 213




       55.     On information and belief, Sun knows and intends that its proposed ANDA

Product will be distributed and sold in Delaware and will thereby displace sales of

IMBRUVICA®, causing injury to Plaintiffs. Sun intends to take advantage of its established

channels of distribution in Delaware for the sale of its proposed ANDA Product.

       56.     Sun Pharmaceutical Industries Ltd. and Sun Pharma Global FZE have engaged in

patent litigation concerning FDA-approved drug products in this judicial district and have not

contested personal jurisdiction or venue in this judicial district in such litigation. See also, e.g.,

Biogen MA Inc. v. Sun Pharma Global FZE, C.A. No. 17-848, D.I. 9 (D. Del. Oct. 16, 2017);

Bristol-Myers Squibb Co. et al v. Sun Pharmaceutical Industries, Inc. et al., C.A. No. 17-409,

D.I. 10 (D. Del. May 12, 2017); Amgen Inc. v. Sun Pharmaceutical Industries, Ltd., et al.,

C.A. No. 16-882, D.I. 14 (D. Del. Nov. 16, 2016).

       57.     Sun does not contest personal jurisdiction in this judicial district in the

Consolidated Capsule Action and cases thereof. See Pharmacyclics LLC et al. v. Shilpa

Medicare Limited et al., C.A. No. 18-237-CFC, D.I. 14, Answer ¶ 41 (Apr. 6, 2018) (“Sun does

not contest personal jurisdiction in this Court for the purpose of this action only.”); C.A. No. 18-

1543, D.I. 9, Answer ¶ 26 (Oct. 31, 2018) (same); C.A. No. 18-192, D.I. 129, Answer to First

Am. Compl. ¶ 39 (Mar. 15, 2019) (same), D.I. 214, Answer to Second Am. Compl. ¶ 24

(Aug. 20, 2019) (same).

       58.     Sun has invoked the jurisdiction of this judicial district as a Counterclaimant in

the Consolidated Capsule Action and cases thereof. See Pharmacyclics LLC et al. v. Shilpa

Medicare Limited et al., C.A. No. 18-237-CFC, D.I. 14, Counterclaims ¶ 10 (Apr. 6, 2018);

C.A. No. 18-1543, D.I. 9, Counterclaims ¶ 10 (Oct. 31, 2018); C.A. No. 18-192, D.I. 129,

Counterclaims ¶ 10 (Mar. 15, 2019), D.I. 214, Counterclaims ¶ 10 (Aug. 20, 2019).




                                                 12
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 13 of 41 PageID #: 214




       59.     Alternatively, this Court has personal jurisdiction over Sun Pharmaceutical

Industries Ltd. and Sun Pharma Global FZE because the requirements of Federal Rule of Civil

Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise under federal law; (b) Sun

Pharmaceutical Industries Ltd. and Sun Pharma Global FZE are foreign defendants not subject to

general personal jurisdiction in the courts of any state; and (c) Sun Pharmaceutical Industries

Ltd. and Sun Pharma Global FZE have sufficient contacts in the United States as a whole,

including, but not limited to, participating in the preparation and submission of Sun’s ANDA to

FDA, preparing and submitting DMF No. 31547 to FDA, and/or manufacturing and/or selling

pharmaceutical products distributed throughout the United States including in this judicial

district, such that this Court’s exercise of jurisdiction over Sun Pharmaceutical Industries Ltd.

and Sun Pharma Global FZE satisfies due process.

       60.     Venue is proper in this district for Sun Pharma Global FZE pursuant to 28 U.S.C.

§§ 1391 and 1400(b) because, inter alia, Sun Pharma Global FZE is a corporation organized and

existing under the laws of the United Arab Emirates and may be sued in any judicial district.

28 U.S.C. § 1391(c)(3).

       61.     Venue is proper in this district for Sun Pharmaceutical Industries Ltd. pursuant to

28 U.S.C. §§ 1391 and 1400(b) because, inter alia, Sun Pharmaceutical Industries Ltd. is a

corporation organized and existing under the laws of India and may be sued in any judicial

district. 28 U.S.C. § 1391(c)(3).

       62.     Sun does not contest venue in this judicial district in the Consolidated Capsule

Action and cases thereof. See Pharmacyclics LLC et al. v. Shilpa Medicare Limited et al.,

C.A. No. 18-237-CFC, D.I. 14, Answer ¶ 45 (Apr. 6, 2018) (“Sun does not contest venue in this

Court for the purposes of this action only.”); C.A. No. 18-1543, D.I. 9, Answer ¶ 36 (Oct. 31,




                                               13
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 14 of 41 PageID #: 215




2018) (same); C.A. No. 18-192, D.I. 129, Answer to First Am. Compl. ¶ 49 (Mar. 15, 2019)

(same), D.I. 214, Answer to Second Am. Compl. ¶ 35 (Aug. 20, 2019) (same).

        63.     This Court has personal jurisdiction over Zydus because, on information and

belief, Zydus, inter alia, has continuous and systematic contacts with the State of Delaware,

regularly conducts business in the State of Delaware, either directly or through one or more of its

wholly owned subsidiaries, agents, and/or alter egos, has purposefully availed itself of the

privilege of doing business in the State of Delaware, and intends to sell its ANDA Product in the

State of Delaware upon approval of Zydus’s ANDA.

        64.     On information and belief, Zydus is in the business of manufacturing, marketing,

importing, distributing, and selling pharmaceutical drug products, including generic drug

products, either directly or through subsidiaries, agents, and/or alter-egos, throughout the United

States and in this judicial district.

        65.     Zydus has committed, or aided, abetted, contributed to, and/or participated in the

commission of, acts of patent infringement that will lead to foreseeable harm and injury to

Plaintiffs, which manufacture and/or market IMBRUVICA® for sale and use throughout the

United States, including in this judicial district. On information and belief and as indicated by a

letter dated January 3, 2018, sent by Zydus Worldwide to, inter alia, Pharmacyclics and Janssen,

pursuant to 21 U.S.C. § 355(j)(2)(B), Zydus prepared and filed its ANDA with the intention of

seeking to market the ANDA Product nationwide, including within this judicial district.

        66.     On information and belief, Zydus plans to sell its ANDA Product in the State of

Delaware, list its ANDA Product on the State of Delaware’s prescription drug formulary, and

seek Medicaid reimbursements for sales of its ANDA Product in the State of Delaware, either

directly or through one or more of its wholly owned subsidiaries, agents, and/or alter egos.




                                                14
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 15 of 41 PageID #: 216




       67.     On information and belief, Zydus knows and intends that its proposed ANDA

Product will be distributed and sold in Delaware and will thereby displace sales of

IMBRUVICA®, causing injury to Plaintiffs. Zydus intends to take advantage of its established

channels of distribution in Delaware for the sale of its proposed ANDA Product.

       68.     Zydus Worldwide has engaged in patent litigation concerning FDA-approved

drug products in this judicial district and has not contested personal jurisdiction or venue in such

litigation in this judicial district. See UCB, Inc. v. Zydus Worldwide DMCC, et al., C.A. No. 16-

1023, D.I. 15 (D. Del. Feb. 27, 2017).

       69.     Cadila regularly engages in patent litigation concerning FDA-approved drug

products in this judicial district and has not contested personal jurisdiction or venue in such

litigation in this judicial district. See, e.g., Millennium Pharmaceuticals, Inc. et al. v. Zydus

Pharmaceuticals (USA) Inc. et al., C.A. No. 17-423, D.I. 9 (D. Del. May 24, 2017); Pfizer Inc. et

al. v. Zydus Pharmaceuticals (USA) Inc. et al., C.A. No. 17-214, D.I. 13 (D. Del. June 5, 2017);

Sanofi-Aventis US LLC et al. v. Zydus Pharmaceuticals (USA) Inc. et al., C.A. No. 17-034, D.I. 9

(D. Del. Apr. 10, 2017); Astellas Pharma Inc. et al. v. Zydus Pharmaceuticals (USA) Inc. et al.,

C.A. No. 16-1167, D.I. 11 (D. Del. Feb. 27, 2017); Upsher-Smith Laboratories Inc. v. Zydus

Pharmaceuticals (USA) Inc. et al., C.A. No. 16-00248, D.I. 15 (D. Del. Oct. 31, 2016).

       70.     Zydus Worldwide and Cadila have not contested personal jurisdiction in this

judicial district in the Consolidated Capsule Action and cases thereof. See C.A. No. 18-192,

D.I. 126, Answer to First Am. Compl. ¶¶ 45 (“Zydus . . . avers that it does not contest this

Court’s personal jurisdiction over Zydus.”), 46 (“Cadila . . . avers that it does not contest this

Court’s personal jurisdiction over Cadila.”), D.I. 225, Answer to Second Am. Compl. ¶¶ 34, 35

(same); C.A. No. 18-275, D.I. 15, Answer ¶¶ 45 (“Zydus . . . avers that it does not contest this




                                                15
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 16 of 41 PageID #: 217




Court’s personal jurisdiction over Zydus Worldwide.”), 46 (“Cadila . . . avers that it does not

contest this Court’s personal jurisdiction over Cadila.”); C.A. No. 19-143, D.I. 10, Answer ¶ 26

(“Zydus . . . avers that it does not contest this Court’s personal jurisdiction over Zydus

Worldwide.”).

       71.      Zydus Worldwide and Cadila have invoked the jurisdiction of this judicial district

as a Counterclaimant in the Consolidated Capsule Action and cases thereof. See C.A. No. 18-

192, D.I. 126, Counterclaims ¶ 6, D.I. 225 Second Am. Counterclaims ¶ 7; C.A. No. 18-275, D.I.

15, Counterclaims ¶ 5; C.A. No. 19-143, D.I. 10, Counterclaims ¶ 7 .

       72.      Alternatively, this Court has personal jurisdiction over Zydus Worldwide and

Cadila because the requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as

(a) Plaintiffs’ claims arise under federal law; (b) Zydus Worldwide and Cadila are foreign

defendants not subject to general personal jurisdiction in the courts of any state; and (c) Zydus

Worldwide and Cadila have sufficient contacts in the United States as a whole, including, but not

limited to, participating in the preparation and submission of Zydus’s ANDA to FDA, and/or

manufacturing and/or selling pharmaceutical products distributed throughout the United States

including in this judicial district, such that this Court’s exercise of jurisdiction over Zydus

Worldwide and Cadila satisfies due process.

       73.      Venue is proper in this district for Zydus Worldwide pursuant to 28 U.S.C.

§§ 1391 and 1400(b) because, inter alia, Zydus Worldwide is a corporation organized and

existing under the laws of the United Arab Emirates and may be sued in any judicial district.

28 U.S.C. § 1391(c)(3).




                                                16
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 17 of 41 PageID #: 218




        74.    Venue is proper in this district for Cadila pursuant to 28 U.S.C. §§ 1391 and

1400(b) because, inter alia, Cadila is a corporation organized and existing under the laws of the

India and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

        75.    Zydus Worldwide and Cadila have not contested venue in this judicial district in

the Consolidated Capsule Action and cases thereof. See C.A. No. 18-192, D.I. 126, Answer to

First Am. Compl. ¶¶ 48 (“Zydus Worldwide avers that it does not contest venue.”), 49 (“Cadila

Healthcare avers that it does not contest venue.”), D.I. 225, Answer to Second Am. Compl. ¶¶

39, 40 (same); C.A. No. 18-275, D.I. 15, Answer ¶¶ 48 (“Zydus Worldwide does not contest

venue in this District.”), 49 (“Cadila does not contest venue in this District.”); C.A. No. 19-143,

D.I. 10, Answer ¶ 38 (“Zydus . . . avers that it does not contest venue . . . . Cadila Healthcare

avers that it does not contest venue.”).

        76.    This Court has personal jurisdiction over Sandoz because, on information and

belief, Sandoz, inter alia, has continuous and systematic contacts with the State of Delaware,

regularly conducts business in the State of Delaware, either directly or through one or more of its

wholly owned subsidiaries, agents, and/or alter egos, has purposefully availed itself of the

privilege of doing business in the State of Delaware, and intends to sell Sandoz’s ANDA Product

in the State of Delaware upon approval of Sandoz’s ANDA.

        77.    On information and belief, Sandoz is in the business of manufacturing, marketing,

importing, distributing, and selling pharmaceutical drug products, including generic drug

products, either directly or through subsidiaries, agents, and/or alter egos, which Sandoz

manufactures, distributes, markets and/or sells throughout the United States and in this judicial

district.




                                                17
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 18 of 41 PageID #: 219




        78.    On information and belief, Sandoz is licensed to sell generic and proprietary

pharmaceutical products in the State of Delaware, either directly or through one or more of its

wholly owned subsidiaries, agents, and/or alter egos.

        79.    Sandoz has committed, or aided, abetted, contributed to, and/or participated in the

commission of, acts of patent infringement that will lead to foreseeable harm and injury to

Plaintiffs, which manufacture and/or market IMBRUVICA® for sale and use throughout the

United States, including in this judicial district. On information and belief and as indicated by a

letter dated April 9, 2020, sent by Sandoz Inc. to, inter alia, Pharmacyclics pursuant to 21 U.S.C.

§ 355(j)(2)(B) (“Sandoz’s Notice Letter”), Sandoz prepared and filed its ANDA with the

intention of seeking to market the ANDA Product nationwide, including within this judicial

district.

        80.    On information and belief, Sandoz plans to sell its ANDA Product in the State of

Delaware, list its ANDA Product on the State of Delaware’s prescription drug formulary, and

seek Medicaid reimbursements for sales of its ANDA Product in the State of Delaware, either

directly or through one or more of its wholly owned subsidiaries, agents, and/or alter egos.

        81.    On information and belief, Sandoz knows and intends that its proposed ANDA

Product will be distributed and sold in Delaware and will thereby displace sales of

IMBRUVICA®, causing injury to Plaintiffs. Sandoz intends to take advantage of its established

channels of distribution in Delaware for the sale of its proposed ANDA Product.

        82.    Sandoz Inc. regularly engages in patent litigation concerning FDA-approved drug

products in this judicial district, has not contested personal jurisdiction or venue in such litigation

in this judicial district, and has purposefully availed itself of the rights and benefits of this Court

by asserting claims and/or counterclaims in this Court. See, e.g., ViiV Healthcare Company et al.




                                                  18
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 19 of 41 PageID #: 220




v. Sandoz Inc. et al., C.A. No. 17-1784, D.I. 12 (D. Del. Jan. 24, 2018); Biogen International

GMBH et al. v. Sandoz Inc., C.A. No. 17-874, D.I. 9 (D. Del. Oct. 16, 2017); Bristol-Myers

Squibb Company et al. v. Sandoz Inc., C.A. No. 17-407, D.I. 9 (D. Del. June 12, 2017); Omeros

Corporation v. Sandoz Inc., C.A. No. 17-799, D.I. 11 (D. Del. Sept. 13, 2017).

       83.     Sandoz Inc. and Lek have not contested personal jurisdiction in this judicial

district in the Consolidated Capsule Action and cases thereof. See C.A. No. 18-275, D.I. 38,

Answer ¶ 61 (“Sandoz does not contest personal jurisdiction in the United States District Court

for the District of Delaware.”); C.A. No. 18-192, D.I. 109, Answer to First Am. Compl. ¶ 65

(“Sandoz and Lek do not contest personal jurisdiction for purposes of this case only.”), D.I. 227,

Answer to Second Am. Compl. ¶ 43 (same).

       84.     Sandoz Inc. and Lek have invoked the jurisdiction of this judicial district as a

Counterclaimant in the Consolidated Capsule Action. See C.A. No. 18-192, D.I. 109,

Counterclaims ¶ 7, D.I. 227, Counterclaims ¶ 7.

       85.     Alternatively, this Court has personal jurisdiction over Lek because the

requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise

under federal law; (b) Lek is not subject to general personal jurisdiction in the courts of any

state; and (c) Lek has sufficient contacts in the United States as a whole, including, but not

limited to, participating in the preparation and submission of Sandoz’s ANDA, and/or

developing, manufacturing, and/or selling drug substances and pharmaceutical products

distributed throughout the United States including in this judicial district, such that this Court’s

exercise of jurisdiction over Lek satisfies due process.

       86.     Venue is proper in this district for Sandoz Inc. pursuant to 28 U.S.C. § 1400(b).




                                                 19
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 20 of 41 PageID #: 221




        87.    Venue is proper in this district for Lek pursuant to 28 U.S.C. §§ 1391 and 1400(b)

because, inter alia, Lek is a corporation organized and existing under the laws of Slovenia and

may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

        88.    Sandoz and Lek have not contested venue in this judicial district in the

Consolidated Capsule Action and cases thereof. See D.I. 109, Answer to First Am. Compl. ¶¶ 72

(“Sandoz does not contest venue for purposes of this case only.”), 73 (“Lek does not contest

venue for purposes of this case only.”), D.I. 227, Answer to Second Am. Compl. ¶ 53 (“Sandoz

and Lek do not contest venue for purposes of this case only.”).

        89.    This Court has personal jurisdiction over Alvogen because, on information and

belief, Alvogen is a limited liability company organized and existing under the laws of Delaware.

On information and belief, Alvogen is registered to do business as a domestic limited liability

company in Delaware (File Number 5126726).

        90.    Additionally, this Court has personal jurisdiction over Alvogen because, on

information and belief, Alvogen, inter alia, has continuous and systematic contacts with the State

of Delaware, regularly conducts business in the State of Delaware, either directly or through one

or more of its affiliates, agents, and/or alter egos, has purposefully availed itself of the privilege

of doing business in the State of Delaware, and intends to sell Alvogen’s ANDA Products in the

State of Delaware upon approval of Alvogen’s ANDA.

        91.    On information and belief, Alvogen is in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic

drug products, either directly or through affiliates, agents, and/or alter egos, which Alvogen

manufactures, distributes, markets, and/or sells throughout the United States and in this judicial

district.




                                                 20
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 21 of 41 PageID #: 222




        92.     On information and belief, Alvogen is licensed to sell generic and proprietary

pharmaceutical products in the State of Delaware, either directly or through one or more of its

affiliates, agents, and/or alter egos.

        93.     Alvogen-Natco has committed, or aided, abetted, contributed to, and/or

participated in the commission of, acts of patent infringement that will lead to foreseeable harm

and injury to Plaintiffs, which manufacture and/or market IMBRUVICA® Tablets for sale and

use throughout the United States, including in this judicial district. On information and belief and

as indicated by a letter dated February 7, 2020, sent by Alvogen to Pharmacyclics pursuant to

21 U.S.C. § 355(j)(2)(B) (“Alvogen-Natco’s Notice Letter”), Alvogen-Natco prepared and filed

ANDA No. 212763 with the intention of seeking to market Alvogen’s ANDA Products

nationwide, including within this judicial district.

        94.     On information and belief, Alvogen-Natco plans to sell the ANDA Products in the

State of Delaware, list the ANDA Products on the State of Delaware’s prescription drug

formulary, and seek Medicaid reimbursements for sales of the ANDA Products in the State of

Delaware, either directly or through one or more of its wholly owned subsidiaries, agents, and/or

alter egos.

        95.     On information and belief, Alvogen-Natco knows and intends that its proposed

ANDA Products will be distributed and sold in Delaware and will thereby displace sales of

IMBRUVICA® Tablets, causing injury to Plaintiffs. Alvogen-Natco intends to take advantage of

its established channels of distribution in Delaware for the sale of its proposed ANDA Products.

        96.     Alvogen has invoked the jurisdiction of the courts of this judicial district as a

counterclaim plaintiff in a patent infringement action concerning FDA-approved drug products.

See, e.g., Cosmo Techs. Ltd. et al. v. Alvogen Pine Brook, LLC et al., C. A. No. 15-1047-LPS,




                                                  21
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 22 of 41 PageID #: 223




D.I. 9 (D. Del. Nov. 30, 2015). Alvogen has not contested personal jurisdiction or venue in

patent litigation concerning FDA-approved drug products in this judicial district. See, e.g., id.

       97.     Alvogen has not contested personal jurisdiction in this judicial district in the

Tablet Action. See C.A. No. 19-434, D.I. 10, Answer ¶ 21 (“Alvogen does not contest personal

jurisdiction in this Court for the limited purpose of this action only.”), D.I. 21, Answer to First

Am. Compl. ¶ 21 (same).

       98.     Alvogen has invoked the jurisdiction of this judicial district as a Counterclaimant

in the Tablet Action. See C.A. No. 19-434, D.I. 10, Counterclaims ¶ 6, D.I. 21, Counterclaims

¶ 6.

       99.     This Court has personal jurisdiction over Natco because the requirements of

Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise under federal

law; (b) Natco is a foreign defendant not subject to general personal jurisdiction in the courts of

any state; and (c) Natco has sufficient contacts in the United States as a whole, including, but not

limited to, participating in the preparation and submission of Alvogen’s ANDA, preparing and

submitting DMF No. 32937 to FDA, and/or manufacturing and/or selling pharmaceutical

products distributed throughout the United States, including in this judicial district, such that this

Court’s exercise of jurisdiction over Natco satisfies due process.

       100.    Natco has not contested personal jurisdiction in this judicial district in the Tablet

Action. See C.A. No. 19-434, D.I. 11, Answer ¶ 29 (“Natco does not contest personal jurisdiction

in this Court for the limited purpose of this action only.”), D.I. 22, Answer to First Am. Compl.

¶ 31 (same).

       101.    Natco has invoked the jurisdiction of this judicial district as a Counterclaimant in

the Tablet Action. See C.A. No. 19-434, D.I. 11, Counterclaims ¶ 6, D.I. 22, Counterclaims ¶ 6.




                                                 22
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 23 of 41 PageID #: 224




       102.    Venue is proper in this district for Alvogen pursuant to 28 U.S.C. § 1391 and

1400(b) because, inter alia, Alvogen is a limited liability company organized and existing under

the laws of the State of Delaware.

       103.    Venue is proper in this district for Natco pursuant to 28 U.S.C. §§ 1391 and

1400(b) because, inter alia, Natco is a corporation organized and existing under the laws of India

and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                                 THE ASSERTED PATENTS

       104.    The ’439 Patent, entitled “Use of Inhibitors of Bruton’s Tyrosine Kinase (BTK),”

was duly and lawfully issued by the USPTO on November 19, 2019. A true and correct copy of

the ’439 Patent is attached hereto as Exhibit A.

       105.    The ’668 Patent, entitled “Methods of Treating and Preventing Graft Versus Host

Disease” was duly and lawfully issued by the USPTO on November 5, 2019. A true and correct

copy of the ’668 Patent is attached hereto as Exhibit B.

                          SUN’S AMENDMENT TO SUN’S ANDA

       106.    On information and belief, Sun has submitted Sun’s ANDA to FDA, or caused

Sun’s ANDA to be submitted to FDA, and any amendments thereto, under 21 U.S.C. § 355(j), in

order to obtain approval to engage in the commercial manufacture, use, or sale of ibrutinib

capsules as a purported generic version of IMBRUVICA® prior to the expiration of the

’439 Patent.

       107.    On information and belief, FDA has not approved Sun’s ANDA.

       108.    On information and belief, Sun sent Pharmacyclics and Janssen a Notice Letter

dated January 28, 2020. Sun’s Notice Letter represented that Sun had submitted an amendment

to FDA for Sun’s ANDA, including a purported Paragraph IV certification for the ’439 Patent.




                                                   23
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 24 of 41 PageID #: 225




       109.     On information and belief, if FDA approves Sun’s ANDA, Sun will manufacture,

offer for sale, or sell its ANDA Product, within the United States, including within the State of

Delaware, or will import its ANDA Product into the United States, including the State of

Delaware. The manufacture, use, offer for sale, sale, or importation of Sun’s ANDA Product will

directly infringe the ’439 Patent and Sun will actively induce and/or contribute to its

infringement.

                       ZYDUS’S AMENDMENT TO ZYDUS’S ANDA

       110.     On information and belief, Zydus has submitted Zydus’s ANDA to FDA, or

caused Zydus’s ANDA to be submitted to FDA, and any amendments thereto, under 21 U.S.C.

§ 355(j), in order to obtain approval to engage in the commercial manufacture, use, or sale of

ibrutinib capsules as a purported generic version of IMBRUVICA® prior to the expiration of the

’439 Patent.

       111.     On information and belief, FDA has not approved Zydus’s ANDA.

       112.     On information and belief, Zydus sent Pharmacyclics and Janssen a Notice Letter

dated March 9, 2020. Zydus’s Notice Letter represented that Zydus had submitted an amendment

to FDA for Zydus’s ANDA, including a purported Paragraph IV certification for the ’439 Patent.

Zydus did not articulate any non-infringement grounds for claims 1–4, 6, 9–12, 14 and 17 of the

’439 Patent in Zydus’s Notice Letter.

       113.     On information and belief, if FDA approves Zydus’s ANDA, Zydus will

manufacture, offer for sale, or sell its ANDA Product, within the United States, including within

the State of Delaware, or will import its ANDA Product into the United States, including the

State of Delaware. The manufacture, use, offer for sale, sale, or importation of Zydus’s ANDA

Product will directly infringe the ’439 Patent and Zydus will actively induce and/or contribute to

its infringement.


                                               24
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 25 of 41 PageID #: 226




       114.     The original complaint in this action was filed within forty-five days of Plaintiffs’

receipt of Zydus’s Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

                      SANDOZ’S AMENDMENT TO SANDOZ’S ANDA

       115.     On information and belief, Sandoz has submitted Sandoz’s ANDA to FDA, or

caused Sandoz’s ANDA to be submitted to FDA, and any amendments thereto, under 21 U.S.C.

§ 355(j), in order to obtain approval to engage in the commercial manufacture, use, or sale of

ibrutinib capsules as a purported generic version of IMBRUVICA® prior to the expiration of the

’439 and ’668 Patents.

       116.     On information and belief, FDA has not approved Sandoz’s ANDA.

       117.     On information and belief, Sandoz Inc. sent Pharmacyclics a Notice Letter dated

April 9, 2020. Sandoz’s Notice Letter represented that Sandoz had submitted an amendment to

FDA for Sandoz’s ANDA, including a purported Paragraph IV certification for the ’439 and

’668 Patents.

       118.     On information and belief, if FDA approves Sandoz’s ANDA, Sandoz will

manufacture, offer for sale, or sell its ANDA Product, within the United States, including within

the State of Delaware, or will import its ANDA Product into the United States, including the

State of Delaware. The manufacture, use, offer for sale, sale, or importation of Sandoz’s ANDA

Product will directly infringe the ’439 and ’668 Patents and Sandoz will actively induce and/or

contribute to their infringement.

       119.     This amended complaint is being filed within forty-five days of Plaintiffs’ receipt

of Sandoz’s Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

                ALVOGEN-NATCO’S AMENDMENT TO ALVOGEN’S ANDA

       120.     On information and belief, Alvogen-Natco has submitted Alvogen’s ANDA to

FDA, or caused Alvogen’s ANDA to be submitted to FDA, and any amendments thereto, under


                                                 25
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 26 of 41 PageID #: 227




21 U.S.C. § 355(j), in order to obtain approval to engage in the commercial manufacture, use, or

sale of ibrutinib capsules as a purported generic version of IMBRUVICA® prior to the expiration

of the ’439 Patent.

        121.    On information and belief, FDA has not approved Alvogen’s ANDA.

        122.    On information and belief, Alvogen-Natco sent Pharmacyclics a Notice Letter

dated February 7, 2020. Alvogen-Natco’s Notice Letter represented that Alvogen-Natco had

submitted and amendment to FDA for Alvogen’s ANDA, including a purported Paragraph IV

certification for the ’439 Patent.

        123.    On information and belief, if FDA approves Alvogen’s ANDA, Alvogen-Natco

will manufacture, offer for sale, or sell its ANDA Product, within the United States, including

within the State of Delaware, or will import its ANDA Product into the United States, including

the State of Delaware. The manufacture, use, offer for sale, sale, or importation of Alvogen’s

ANDA Product will directly infringe the ’439 Patent and Alvogen-Natco will actively induce

and/or contribute to its infringement.

        124.    The original complaint in this action was filed within forty-five days of Plaintiffs’

receipt of Alvogen-Natco’s Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

                                    COUNT I
                      INFRINGEMENT OF THE ’439 PATENT BY SUN

        125.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–124 as if

fully set forth herein.

        126.    On information and belief, Sun submitted or caused the submission of Sun’s

ANDA to FDA, and thereby seeks FDA approval of Sun’s ANDA Product.

        127.    Plaintiffs own all rights, title, and interest in and to the ’439 Patent.




                                                   26
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 27 of 41 PageID #: 228




       128.    Sun’s ANDA Product, or the use thereof, infringes at least claims 1 and 10 of the

’439 Patent.

       129.    Sun has infringed at least claims 1 and 10 of the ’439 Patent under 35 U.S.C.

§ 271(e)(2)(A) by submitting Sun’s ANDA with a Paragraph IV certification and thereby

seeking FDA approval of a generic version of IMBRUVICA® prior to the expiration of the

’439 Patent.

       130.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Sun’s ANDA Product prior to the expiration of the ’439 Patent would infringe at least

claims 1 and 10 of the ’439 Patent under 35 U.S.C. § 271(a), and Sun would induce the

infringement of and/or contribute to the infringement of at least claims 1 and 10 of the ’439

Patent under 35 U.S.C. § 271 (b) and/or (c).

       131.    On information and belief, Sun continues to seek approval of its ANDA without

adequate justification for asserting that the ’439 Patent is invalid, unenforceable, and/or not

infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product. Sun’s

conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and entitles

Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems proper.

       132.    Plaintiffs will be irreparably harmed if Sun is not enjoined from infringing, and

from actively inducing or contributing to the infringement of the ’439 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Sun, a remedy in equity is warranted. Further, the public interest would not be disserved by the

entry of a permanent injunction.




                                                 27
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 28 of 41 PageID #: 229




                                     COUNT II
                      INFRINGEMENT OF THE ’439 PATENT BY ZYDUS

        133.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–132 as if

fully set forth herein.

        134.    On information and belief, Zydus submitted or caused the submission of Zydus’s

ANDA to FDA, and thereby seeks FDA approval of Zydus’s ANDA Product.

        135.    Plaintiffs own all rights, title, and interest in and to the ’439 Patent.

        136.    Zydus’s ANDA Product, or the use thereof, infringes at least claims 1–4, 6, 9–12,

14 and 17 of the ’439 Patent.

        137.    Zydus did not contest infringement of claims 1–4, 6, 9–12, 14 and 17 of the ’439

Patent in Zydus’s Notice Letter. If Zydus had a factual or legal basis to contest infringement of

the claims of the ’439 Patent, it was required by applicable regulations to state such a basis in

Zydus’s Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

        138.    Zydus has infringed at least claims 1–4, 6, 9–12, 14 and 17 of the ’439 Patent

under 35 U.S.C. § 271(e)(2)(A) by submitting Zydus’s ANDA with a Paragraph IV certification

and thereby seeking FDA approval of a generic version of IMBRUVICA® prior to the expiration

of the ’439 Patent.

        139.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Zydus’s ANDA Product prior to the expiration of the ’439 Patent would infringe at least

claims 1–4, 6, 9–12, 14 and 17 of the ’439 Patent under 35 U.S.C. § 271(a), and Zydus would

induce the infringement of and/or contribute to the infringement of at least claims 1–4, 6, 9–12,

14 and 17 of the ’439 Patent under 35 U.S.C. § 271 (b) and/or (c).

        140.    On information and belief, Zydus continues to seek approval of its ANDA

without adequate justification for asserting that the ’439 Patent is invalid, unenforceable, and/or



                                                   28
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 29 of 41 PageID #: 230




not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product.

Zydus’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and

entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems

proper.

          141.   Plaintiffs will be irreparably harmed if Zydus is not enjoined from infringing, and

from actively inducing or contributing to the infringement of the ’439 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Zydus, a remedy in equity is warranted. Further, the public interest would not be disserved by the

entry of a permanent injunction.

                                   COUNT III
                    INFRINGEMENT OF THE ’439 PATENT BY SANDOZ

          142.   Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–141 as if

fully set forth herein.

          143.   On information and belief, Sandoz submitted or caused the submission of

Sandoz’s ANDA to FDA, and thereby seeks FDA approval of Sandoz’s ANDA Product.

          144.   Plaintiffs own all rights, title, and interest in and to the ’439 Patent.

          145.   Sandoz’s ANDA Product, or the use thereof, infringes at least claims 1 and 10 of

the ’439 Patent.



          146.   Sandoz has infringed at least claims 1 and 10 of the ’439 Patent under 35 U.S.C.

§ 271(e)(2)(A) by submitting Sandoz’s ANDA and thereby seeking FDA approval of a generic

version of IMBRUVICA® prior to the expiration of the ’439 Patent.

          147.   On information and belief, the importation, manufacture, sale, offer for sale, or

use of Sandoz’s ANDA Product prior to the expiration of the ’439 Patent would infringe at least



                                                    29
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 30 of 41 PageID #: 231




claims 1 and 10 of the ’439 Patent under 35 U.S.C. § 271(a), and Sandoz would induce the

infringement of and/or contribute to the infringement of at least claims 1 and 10 of the ’439

Patent under 35 U.S.C. § 271 (b) and/or (c).

        148.    On information and belief, Sandoz continues to seek approval of its ANDA and

would not have adequate justification to assert that the ’439 Patent is invalid, unenforceable,

and/or not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA

Product. Sandoz’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C.

§ 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this

Court deems proper.

        149.    Plaintiffs will be irreparably harmed if Sandoz is not enjoined from infringing,

and from actively inducing or contributing to the infringement of the ’439 Patent. Plaintiffs do

not have an adequate remedy at law, and considering the balance of hardships between Plaintiffs

and Sandoz, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                                  COUNT IV
                   INFRINGEMENT OF THE ’668 PATENT BY SANDOZ

        150.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–149 as if

fully set forth herein.

        151.    On information and belief, Sandoz submitted or caused the submission of

Sandoz’s ANDA to FDA, and thereby seeks FDA approval of Sandoz’s ANDA Product.

        152.    Plaintiffs own all rights, title, and interest in and to the ’668 Patent.

        153.    Sandoz’s ANDA Product, or the use thereof, infringes claims 1–4 of the

’668 Patent.




                                                   30
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 31 of 41 PageID #: 232




        154.    Sandoz has infringed claims 1–4 of the ’668 Patent under 35 U.S.C.

§ 271(e)(2)(A) by submitting Sandoz’s ANDA and thereby seeking FDA approval of a generic

version of IMBRUVICA® prior to the expiration of the ’668 Patent.

        155.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Sandoz’s ANDA Product prior to the expiration of the ’668 Patent would infringe claims

1–4 of the ’668 Patent under 35 U.S.C. § 271(a), and Sandoz would induce the infringement of

and/or contribute to the infringement of claims 1–4 of the ’668 Patent under 35 U.S.C. § 271 (b)

and/or (c).

                156.      On information and belief, Sandoz continues to seek approval of its

ANDA and would not have adequate justification to assert that the ’668 Patent is invalid,

unenforceable, and/or not infringed by the commercial manufacture, use, offer for sale, or sale of

its ANDA Product. Sandoz’s conduct renders this case “exceptional” as that term is set forth in

35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

        157.    Plaintiffs will be irreparably harmed if Sandoz is not enjoined from infringing,

and from actively inducing or contributing to the infringement of the ’668 Patent. Plaintiffs do

not have an adequate remedy at law, and considering the balance of hardships between Plaintiffs

and Sandoz, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                                   COUNT V
               INFRINGEMENT OF THE ’439 PATENT BY ALVOGEN-NATCO

        158.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–157 as if

fully set forth herein.




                                                31
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 32 of 41 PageID #: 233




       159.    On information and belief, Alvogen-Natco submitted or caused the submission of

ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen’s ANDA Product.

       160.    Plaintiffs own all rights, title, and interest in and to the ’439 Patent.

       161.    Alvogen’s ANDA Product, or the use thereof, infringes at least claims 1 and 10 of

the ’439 Patent.

       162.    Alvogen-Natco has infringed at least claims 1 and 10 of the ’439 Patent under

35 U.S.C. § 271(e)(2)(A) by submitting Alvogen’s ANDA with a Paragraph IV certification and

thereby seeking FDA approval of a generic version of IMBRUVICA® prior to the expiration of

the ’439 Patent.

       163.    On information and belief, the importation, manufacture, sale, offer for sale, or

use of Alvogen’s ANDA Product prior to the expiration of the ’439 Patent would infringe at least

claims 1 and 10 of the ’439 Patent under 35 U.S.C. § 271(a), and Alvogen-Natco would induce

the infringement of and/or contribute to the infringement of at least claims 1 and 10 of the ’439

Patent under 35 U.S.C. § 271 (b) and/or (c).

       164.    On information and belief, Alvogen-Natco continues to seek approval of its

ANDA without adequate justification for asserting that the ’439 Patent is invalid, unenforceable,

and/or not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA

Product. Alvogen-Natco’s conduct renders this case “exceptional” as that term is set forth in

35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief

as this Court deems proper.

       165.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

infringing, and from actively inducing or contributing to the infringement of the ’439 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships




                                                  32
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 33 of 41 PageID #: 234




between Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of a permanent injunction.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       (A)     A judgment that Sun has infringed the ’439 Patent under 35 U.S.C.

               § 271(e)(2)(A);

       (B)     A judgment that Zydus has infringed the ’439 Patent under 35 U.S.C.

               § 271(e)(2)(A);

       (C)     A judgment that Sandoz has infringed the ’439 and ’668 Patents under 35 U.S.C.

               § 271(e)(2)(A);

       (D)     A judgment that Alvogen-Natco has infringed the ’439 Patent under 35 U.S.C.

               § 271(e)(2)(A);

       (E)     A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective

               date of any FDA approval of Sun’s ANDA shall be no earlier than the expiration

               date of the ’439 Patent, or any later expiration of exclusivity for the ’439 Patent,

               including any extensions or regulatory exclusivities;

       (F)     A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective

               date of any FDA approval of Zydus’s ANDA shall be no earlier than the

               expiration date of the ’439 Patent, or any later expiration of exclusivity for the

               ’439 Patent, including any extensions or regulatory exclusivities;

       (G)     A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective

               date of any FDA approval of Sandoz’s ANDA shall be no earlier than the last

               expiration date of the ’439 Patent or ’668 Patent, or any later expiration of




                                                33
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 34 of 41 PageID #: 235




           exclusivity for the ’439 Patent or ’668 Patent, including any extensions or

           regulatory exclusivities;

     (H)   A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective

           date of any FDA approval of Alvogen’s ANDA shall be no earlier than the

           expiration date of the ’439 Patent, or any later expiration of exclusivity for the

           ’439 Patent, including any extensions or regulatory exclusivities;

     (I)   Entry of a permanent injunction enjoining Sun, its officers, agents, employees,

           parents, affiliates, and subsidiaries, and all persons and entities acting in concert

           with Sun or on its behalf from commercially manufacturing, using, offering for

           sale, or selling its ANDA Product within the United States, or importing its

           ANDA Product into the United States, until the day after the expiration of the

           ’439 Patent, including any additional exclusivity period applicable to this patent,

           and from otherwise infringing the claims of the ’439 Patent;

     (J)   Entry of a permanent injunction enjoining Zydus, its officers, agents, employees,

           parents, affiliates, and subsidiaries, and all persons and entities acting in concert

           with Zydus or on its behalf from commercially manufacturing, using, offering for

           sale, or selling its ANDA Product within the United States, or importing its

           ANDA Product into the United States, until the day after the expiration of the

           ’439 Patent, including any additional exclusivity period applicable to this patent,

           and from otherwise infringing the claims of the ’439 Patent;

     (K)   Entry of a permanent injunction enjoining Sandoz, its officers, agents, employees,

           parents, affiliates, and subsidiaries, and all persons and entities acting in concert

           with Sandoz or on its behalf from commercially manufacturing, using, offering




                                            34
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 35 of 41 PageID #: 236




           for sale, or selling its ANDA Product within the United States, or importing its

           ANDA Product into the United States, until the day after the expiration of the

           ’439 and ’668 Patents, including any additional exclusivity period applicable to

           those patents, and from otherwise infringing the claims of the ’439 and

           ’668 Patents;

     (L)   Entry of a permanent injunction enjoining Alvogen-Natco, its officers, agents,

           employees, parents, affiliates, and subsidiaries, and all persons and entities acting

           in concert with Alvogen-Natco or on its behalf from commercially manufacturing,

           using, offering for sale, or selling its ANDA Product within the United States, or

           importing its ANDA Product into the United States, until the day after the

           expiration of the ’439 Patent, including any additional exclusivity period

           applicable to this patent, and from otherwise infringing the claims of the

           ’439 Patent;

     (M)   A judgment declaring that making, using, selling, offering to sell, or importing

           Sun’s ANDA Product, or inducing or contributing to such conduct, would

           constitute infringement of the ’439 Patent pursuant to 35 U.S.C. § 271 (a), (b),

           and/or (c);

     (N)   A judgment declaring that making, using, selling, offering to sell, or importing

           Zydus’s ANDA Product, or inducing or contributing to such conduct, would

           constitute infringement of the ’439 Patent pursuant to 35 U.S.C. § 271 (a), (b),

           and/or (c);

     (O)   A judgment declaring that making, using, selling, offering to sell, or importing

           Sandoz’s ANDA Product, or inducing or contributing to such conduct, would




                                            35
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 36 of 41 PageID #: 237




           constitute infringement of the ’439 and ’668 Patents pursuant to 35 U.S.C. § 271

           (a), (b), and/or (c);

     (P)   A judgment declaring that making, using, selling, offering to sell, or importing

           Alvogen’s ANDA Product, or inducing or contributing to such conduct, would

           constitute infringement of the ’439 Patent pursuant to 35 U.S.C. § 271 (a), (b),

           and/or (c);

     (Q)   A declaration under 28 U.S.C. § 2201 that if Sun, its officers, agents, employees,

           parents, affiliates, and subsidiaries, and all persons and entities acting in concert

           with it or on its behalf, engage in the commercial manufacture, use, offer for sale,

           sale or importation of Sun’s ANDA Product, it will constitute an act of

           infringement pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

     (R)   A declaration under 28 U.S.C. § 2201 that if Zydus, its officers, agents,

           employees, parents, affiliates, and subsidiaries, and all persons and entities acting

           in concert with it or on its behalf, engage in the commercial manufacture, use,

           offer for sale, sale or importation of Zydus’s ANDA Product, it will constitute an

           act of infringement pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

     (S)   A declaration under 28 U.S.C. § 2201 that if Sandoz, its officers, agents,

           employees, parents, affiliates, and subsidiaries, and all persons and entities acting

           in concert with it or on its behalf, engage in the commercial manufacture, use,

           offer for sale, sale or importation of Sandoz’s ANDA Product, it will constitute an

           act of infringement pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

     (T)   A declaration under 28 U.S.C. § 2201 that if Alvogen-Natco, its officers, agents,

           employees, parents, affiliates, and subsidiaries, and all persons and entities acting




                                            36
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 37 of 41 PageID #: 238




           in concert with it or on its behalf, engage in the commercial manufacture, use,

           offer for sale, sale or importation of Alvogen’s ANDA Product, it will constitute

           an act of infringement pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

     (U)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if Sun

           engages in the commercial manufacture, use, offer for sale, sale, and/or

           importation of its ANDA Product, or any product that infringes the ’439 Patent, or

           induces or contributes to such conduct, prior to the expiration of the patent

           including any additional exclusivity period applicable to the patent;

     (V)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

           Zydus engages in the commercial manufacture, use, offer for sale, sale, and/or

           importation of its ANDA Product, or any product that infringes the ’439 Patent, or

           induces or contributes to such conduct, prior to the expiration of the patent

           including any additional exclusivity period applicable to the patent;

     (W)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

           Sandoz engages in the commercial manufacture, use, offer for sale, sale, and/or

           importation of its ANDA Product, or any product that infringes the ’439 and ’668

           Patents, or induces or contributes to such conduct, prior to the expiration of the

           patent including any additional exclusivity period applicable to those patents;

     (X)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

           Alvogen-Natco engages in the commercial manufacture, use, offer for sale, sale,

           and/or importation of its ANDA Product, or any product that infringes the ’439

           Patent, or induces or contributes to such conduct, prior to the expiration of the

           patent including any additional exclusivity period applicable to the patent;




                                            37
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 38 of 41 PageID #: 239




       (Y)    A finding that this is an exceptional case, and an award of attorneys’ fees in this

              action pursuant to 35 U.S.C. § 285;

       (Z)    Costs and expenses in this action; and

       (AA) Such other and further relief as the Court deems just and proper.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Jack B. Blumenfeld

                                                 Jack B. Blumenfeld (#1014)
                                                 Jeremy A. Tigan (#5239)
                                                 1201 North Market Street
                                                 P.O. Box 1347
                                                 Wilmington, DE 19899
OF COUNSEL:                                      (302) 658-9200
                                                 jblumenfeld@mnat.com
Christopher N. Sipes                             jtigan@mnat.com
Erica N. Andersen
David A. Garr                                    Attorneys for Plaintiffs Pharmacyclics LLC
Brianne Bharkhda                                 and Janssen Biotech, Inc.
Chanson Chang
Nicholas L. Evoy
Justin Thomas Howell
Laura Dolbow
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001-4956
(202) 662-6000

Alexa Hansen
David Denuyl
COVINGTON & BURLING LLP
Salesforce Tower
415 Mission Street, Suite 5400
San Francisco, CA 94105
(415) 591-6000

Attorneys for Pharmacyclics LLC




                                              38
 Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 39 of 41 PageID #: 240




Irena Royzman
Marcus A. Colucci
Cristina L. Martinez
Jennifer Liu
Jonathan R. Pepin
KRAMER LEVIN NAFTALIS & FRANKEL LLP
1177 Avenue of the Americas
New York, NY 10036
(212) 715-9100

Hannah Lee
KRAMER LEVIN NAFTALIS & FRANKEL LLP
990 Marsh Road
Menlo Park, CA 94025
(650) 752-1700

Attorneys for Janssen Biotech, Inc.

April 27, 2020




                                      39
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 40 of 41 PageID #: 241




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

April 27, 2020, upon the following in the manner indicated:

Melanie K. Sharp, Esquire                                              VIA ELECTRONIC MAIL
James L. Higgins, Esquire
Steven W. Lee, Esquire
YOUNG CONAWAY STARGATT & TAYLOR LLP
1000 North King Street
Wilmington, DE 19801
Attorneys for Defendants Alvogen Pine Brook, LLC
and Natco Pharma Ltd.

Siegmund Y. Gutman, Esquire                                            VIA ELECTRONIC MAIL
David M. Hanna, Esquire
Michelle M. Ovanesian, Esquire
Christopher D. Lynch, Esquire
PROSKAUER ROSE LLP
2029 Century Park East, Suite 2400
Los Angeles, CA 90067-3010
Attorneys for Defendants Alvogen Pine Brook, LLC
and Natco Pharma Ltd.

Kimberly Q. Li, Esquire                                                VIA ELECTRONIC MAIL
PROSKAUER ROSE LLP
One International Place
Boston, MA 02110-2600
Attorneys for Defendants Alvogen Pine Brook, LLC
and Natco Pharma Ltd.

Dominick T. Gattuso, Esquire                                           VIA ELECTRONIC MAIL
HEYMAN ENERIO GATTUSO & HIRZEL LLP
300 Delaware Avenue, Suite 200
Wilmington, DE 19801
Attorneys for Defendants Sandoz Inc. and
Lek Pharmaceuticals d.d.
Case 1:20-cv-00403-CFC Document 19 Filed 04/27/20 Page 41 of 41 PageID #: 242




David E. Moore, Esquire                                             VIA ELECTRONIC MAIL
Bindu A. Palapura, Esquire
Stephanie E. O’Byrne, Esquire
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801
Attorneys for Defendants Zydus Worldwide
DMCC and Cadila Healthcare Limited


                                           /s/ Jack B. Blumenfeld
                                           __________________________
                                           Jack B. Blumenfeld (#1014)




                                             2
